—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 9, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant is a certified public accountant. After her regular employment ended, she served as the vice-president of a corporation which she owned with her brother. Claimant performed various services for the corporation including serving as its bookkeeper and writing checks on the corporate bank account. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because she *755was not totally unemployed at the time she received them. In addition, the Board charged claimant with a recoverable overpayment of benefits and assessed a penalty against her of the loss of 108 benefit days upon finding that she made willful false statements to obtain benefits. We affirm. This Court has held that a claimant who is a principal in an active corporation is not totally unemployed, even if the corporation is unprofitable (see, Matter of Leban [Sweeney], 233 AD2d 738, lv denied 89 NY2d 811; Matter of Ha-Dong Song [Hudacs], 205 AD2d 820). We conclude that substantial evidence supports the Board’s decision and, accordingly, we decline to disturb it.
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.